Plaintiff sued defendant in an action of conversion to recover the value of 320 pine logs. There was a verdict and judgment for plaintiff, and from this judgment the defendant has appealed to this court.
The assignments of error relate to the rulings of the trial court upon the evidence, to certain statements made in the general oral charge of the court, and to the refusal of the general affirmative charge requested by the defendant.
There was evidence tending to show a conversion by the defendant of the property of the plaintiff, and the court was justified in submitting the issue to the determination of the jury. Any fact or circumstance that tended reasonably to show that the defendant exercised illegal acts of dominion over the property of plaintiff, either directly or through the agency of another, was properly admitted in evidence. A witness who has knowledge of the fact may testify to the identity of property. In the general charge to the jury, the court may always assume as true a fact admitted to be true by the parties to the suit. The measure of damages in an action of this sort, when the plaintiff has lost his property wholly by the conversion, if the value of the property is not fluctuating, is the value at the time of the conversion with interest to the time of the trial and verdict. If the value is fluctuating, the jury may take the highest value at any time between the conversion and the trial. Tidwell v. State, 70 Ala. 33; Davis  Son v. Hart,114 Ala. 146, 21 So. 468; Linam v. Reeves, 68 Ala. 89.
In admitting and excluding evidence, in refusing the general affirmative charge requested in writing by the defendant, and in its oral charge to the jury, the court adhered strictly to the principles of law applicable to the trial in cases of trover.
There is no error in the record, and the judgment of the lower court must be affirmed.
Affirmed.